Exhibit 10.6

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AND JOINDER AGREEMENT

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT AND JOINDER AGREEMENT (the “Amendment
Agreement”), dated as of September 10, 2007, is made by and among HILB ROGAL &
HOBBS COMPANY, a Virginia corporation (the “Borrower”), each of the Guarantor
Subsidiaries (as defined in the Credit Agreement described below), BANK OF
AMERICA, N.A., a national banking association organized and existing under the
laws of the United States (“Bank of America”), in its capacity as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), each of
the existing Lenders under such Credit Agreement (collectively, the “Existing
Lenders”), and each of the Persons becoming Lenders by the execution of this
Amendment Agreement (the “Joining Lenders”). Capitalized terms used but not
otherwise defined herein have the respective meanings ascribed to them in the
Credit Agreement as defined below.

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of April 26, 2006 (as amended by
Amendment No. 1 to Credit Agreement dated as of July 13, 2007, as hereby amended
and as from time to time hereafter further amended, modified, supplemented,
restated, or amended and restated, the “Credit Agreement”); and

WHEREAS, as a condition to making the term loan facility and the revolving
credit facility available to the Borrower the Lenders have required that all
Domestic Subsidiaries of the Borrower guarantee payment of the Obligations; and

WHEREAS, the Borrower plans to enter into an agreement to acquire an entity as
disclosed in a confidential letter on file with the Administrative Agent (the
“Disclosed Acquisition”); and

WHEREAS, in connection with the Disclosed Acquisition, the Borrower intends to
enter into a Note Purchase and Private Shelf Agreement, dated September 10,
2007, among the Borrower with The Prudential Insurance Company of America
(“Prudential”) and certain other holders of the Senior Notes (together with
Prudential, the “Senior Note Holders”), as the same may be amended, restated,
supplemented or modified from time to time in compliance with the terms of the
Credit Agreement and the Intercreditor Agreement among the Senior Note Holders,
the Administrative Agent, the Collateral Agent, the Lenders and the Borrower,
pursuant to which the Senior Note Holders agree to purchase certain Senior
Secured Notes in an aggregate principal amount of up to $200,000,000 (the
“Senior Notes”) (such transaction, the “Senior Note Purchase”), to be secured by
a first priority perfected lien on the Pledged Interests; and

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement to permit the Disclosed Acquisition, the issuance of the
Senior Notes and a parity lien on the Pledged Interests to secure the Senior
Notes; and

WHEREAS, the Borrower has further requested that the Lenders provide additional
Revolving Credit Commitments in the aggregate amount of up to $125,000,000
(which additional Revolving Credit Commitments shall be in addition to those
available to be requested by the Borrower under Section 2.15 of the Credit
Agreement) from certain of the Revolving Lenders and from the Joining Lenders,
each of which is an Eligible Assignee (each such additional Revolving Credit
Commitments of such Lenders, an “Incremental Commitment”); and

WHEREAS, concurrently with the above referenced transactions, all amounts
outstanding under the Term Loan will be paid in full in cash and the Term Loan
Facility will be terminated; and



--------------------------------------------------------------------------------

WHEREAS, the Administrative Agent, the undersigned Lenders (including without
limitation the Joining Lenders designated on the signature pages hereto) are
willing to effect such amendments and certain of the Revolving Lenders and the
Joining Lenders are willing to provide such Incremental Commitments on the terms
and conditions contained in this Amendment Agreement;

NOW, THEREFORE, in consideration of the premises and conditions herein set
forth, it is hereby agreed as follows:

1. Consents. (a) Subject to the terms and conditions set forth herein, the
Administrative Agent and the undersigned Lenders (including without limitation
the Joining Lenders designated on the signature pages hereto) hereby consent to
the consummation of the Senior Note Purchase and the Disclosed Acquisition.

(b) Subject to the terms and conditions set forth herein, the Administrative
Agent and the undersigned Lenders (including without limitation the Joining
Lenders designated on the signature pages hereto) hereby waive, for, but only
for, the 30 day period following the Second Amendment Effective Date, the
following requirements for the Borrower’s exercise of an increase in the
Revolving Credit Commitments under Section 2.15 of the Credit Agreement: (i) the
minimum principal amount of any such increase, (ii) the requirement for notice
to the Lenders of any request for an increase, (iii) the minimum ten Business
Day period in which Lenders have the right to respond to such request and
(iv) such other procedural requirements relating to the exercise of the increase
in Commitments under such Section 2.15 as the Administrative Agent may waive in
its sole discretion.

2. Amendment. Subject to the terms and conditions set forth herein, the Credit
Agreement is hereby amended effective as of the date hereof as follows:

(a) The existing definition of “Acquisition Indebtedness” in Section 1.01 is
deleted in its entirety and the following is inserted in lieu thereof:

“ ‘Acquisition Indebtedness’ means (i) the Existing Seller Notes, and
(ii) unsecured Indebtedness of the Borrower and its Subsidiaries issued in
connection with Permitted Acquisitions to a Target or its shareholders (either
(x) at the time of such Acquisition or (y) to evidence an earnout obligation in
respect of such Acquisition at the time such earnout obligation becomes due)
that is evidenced by one or more written agreements or instruments which shall
provide that such Indebtedness (a) shall have covenants and undertakings, that,
taken as a whole, are materially less restrictive than those contained herein,
and (b) shall bear a cash interest rate not exceeding 12.5% per annum, including
similar “seller-financed” Indebtedness of a Target that is assumed by the
Borrower or a Subsidiary in connection with a Permitted Acquisition.”

(b) The existing definition of “Cash Equivalents” in Section 1.01 is amended by
deleting “$500,000,000” in the eighth line and inserting “$250,000,000” in lieu
thereof.

(c) The existing definition of “Loan Documents” in Section 1.01 is deleted in
its entirety and the following is inserted in lieu thereof:

“ ‘Loan Documents’ means this Agreement, each Note, the Guaranty (including each
Guaranty Joinder Agreement), the Pledge Agreement (including each Pledge Joinder
Agreement), the Intercreditor Agreement, each Revolving Loan Notice, each Term
Loan Interest Rate Selection Notice, each Issuer Document, the Fee Letter and
each Compliance Certificate, and all other instruments and documents heretofore
or hereafter executed or delivered to or in favor of any Lender or the
Administrative Agent in connection with the Loans made and transactions
contemplated by this Agreement.

(d) The existing definition of “Pledge Agreement ” in Section 1.01 is deleted in
its entirety and the following is inserted in lieu thereof:

“ ‘Pledge Agreement’ means that certain Amended and Restated Pledge Agreement
dated as of the Second Amendment Effective Date among the Borrower, certain
Guarantors and the Collateral Agent, substantially in the form of Exhibit G, as
supplemented from time to time by the execution and delivery of Pledge Joinder
Agreements pursuant to Section 6.12, as the same may be otherwise supplemented
(including by Pledge Agreement Supplement).”



--------------------------------------------------------------------------------

(e) The existing definition of “Revolving Credit Facility” in Section 1.01 is
amended by deleting “$325,000,000” and inserting “$445,000,000” in lieu thereof.

(f) The following definitions are added to Section 1.01 in the appropriate
alphabetical locations therein:

“ ‘Anti-Terrorism Order” shall mean Executive Order No. 13224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.

“ ‘Collateral Agent ’ has the meaning assigned to that term in Section 9.11.

“ ‘Disclosed Acquisition’ means the Acquisition of an entity as disclosed in a
confidential letter on file with the Administrative Agent.

“ ‘Incremental Commitments’ means an amount equal to $120,000,000, consisting of
(a) increases in the Revolving Credit Commitments of certain Revolving Lenders
that were party to the Credit Agreement prior to the effectiveness of the
Amendment No. 2 to Credit Agreement and Joinder Agreement dated as of
September 10, 2007 (the “Second Amendment ”), and (b) any Revolving Credit
Commitments of Revolving Lenders that joined the Credit Agreement as Revolving
Lenders hereunder pursuant to the Second Amendment.

“ ‘Intercreditor Agreement ’ means that certain Intercreditor and Collateral
Agency Agreement among the Borrower, the Administrative Agent, the Collateral
Agent, and each Senior Note Holder, as the same made be amended, supplemented or
otherwise modified from time to time in compliance herewith or therewith.

“ ‘Prudential” means The Prudential Insurance Company of America, a New Jersey
insurance company.

“ ‘Second Amendment Effective Date’ means September 10, 2007.

“ ‘Senior Note Purchase Agreement’ means that certain Note Purchase and Private
Shelf Agreement among the Borrower and the Senior Note Holders dated
September 10, 2007, as amended, restated, extended, supplemented or otherwise
modified in compliance herewith and with the Intercreditor Agreement.

“ ‘Senior Notes’ means the Senior Secured Notes issued pursuant to the Senior
Note Purchase Agreement, in an aggregate principal amount of up to $200,000,000;
provided that in no event shall the maturity of such Senior Secured Notes occur
prior to August 31, 2011.

“ ‘Senior Note Holders’ means Prudential and the other note holders party to the
Senior Note Purchase Agreement.”

(g) Section 2.14 is deleted in its entirety and the following is inserted in
lieu thereof:

“2.14 Sharing of Payments by Lenders. (a) If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans or the portion of the
Term Loan made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the applicable Revolving Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Revolving Lenders, or, as applicable, purchase
(for cash at face value) participations in the portions of the Term Loan held by
the other Term Loan Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
applicable Lenders ratably in accordance with the aggregate amount of principal
of and accrued interest on their respective applicable Loans and other amounts
owing them, provided that:

“(i) if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and



--------------------------------------------------------------------------------

“(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans,
portion of the Term Loan or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

“The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

“(b) Notwithstanding the foregoing Section 2.14(a), each Lender hereby agrees to
be bound by the provisions of the Intercreditor Agreement, and further agrees
that in the event that any Lender receives any payment to which Section 2.14(a)
would otherwise apply and any portion of such payment is required to be
distributed pursuant to the Intercreditor Agreement, such Lender shall promptly
notify the Administrative Agent thereof (including calculations of the amount to
be distributed pursuant to the Intercreditor Agreement, which may be made in
consultation with the Administrative Agent) and will distribute such amount to
Persons other than Lenders entitled thereto in accordance with the terms of the
Intercreditor Agreement, with the balance of such amount otherwise subject to
Section 2.14(a) being distributed in accordance therewith.”

(h) Section 2.15(a) is amended by adding the parenthetical “(not including and
in addition to the Incremental Commitments)” in the sixth line thereof
immediately after “$125,000,000”.

(i) Section 6.03 is amended by adding the following new subsection (f) after
subsection (e):

“(f)(i) the occurrence of any default or event of the default under the Senior
Note Purchase Agreement, or (ii) any amendment or modification of the Senior
Note Purchase Agreement, together with a copy thereof.”

(j) Article VI is amended by inserting the following new Section 6.15 after
Section 6.14:

“6.15 ERISA. (a) Deliver to the Administrative Agent promptly and in any event
within ten (10) days after it knows or has reason to know of the occurrence of
any event of the type specified in Section 8.01(i) notice of such event and the
likely impact on the Borrower and its Subsidiaries.

“(b) In the event it or any Subsidiary have participated, now participates or
will participate in any Plan or Multiemployer Plan, deliver to the
Administrative Agent: (i) promptly and in any event within ten (10) days after
it knows or has reason to know of the occurrence of a Reportable Event with
respect to a Plan, a copy of any materials required to be filed with the PBGC
with respect to such Reportable Event, together with a statement of the chief
financial officer of the Borrower setting forth details as to such Reportable
Event and the action which the Borrower proposes to take with respect thereto;
(ii) at least ten (10) days prior to the filing by any plan administrator of a
Plan of a notice of intent to terminate such Plan, a copy of such notice;
(iii) promptly upon the reasonable request of the Administrative Agent, and in
no event more than ten (10) days after such request, copies of each annual
report on Form 5500 that is filed with the Internal Revenue Service, together
with certified financial statements for the Plan (if any) as of the end of such
year and actuarial statements on Schedule B to such Form 5500; (iv) promptly and
in any event within ten (10) days after it knows or has reason to know of any
event or condition which might constitute grounds under section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
a statement of the chief financial officer of the Borrower describing such event
or condition; (v) promptly and in no event more than ten (10) days after its or
any ERISA Affiliate’s receipt thereof, the notice concerning the imposition of
any withdrawal liability under section 4202 of ERISA; and (vi) promptly after
receipt thereof, a copy of any notice the Borrower or any ERISA Affiliate may
receive from the PBGC or the Internal Revenue Service with respect to any Plan
or Multiemployer Plan; provided, however, that this Section 6.15(b) shall not
apply to notices of general application promulgated by the PBGC or the Internal
Revenue Service.”



--------------------------------------------------------------------------------

(k) Section 7.03 is amended by adding the following new subsection (i) after
subsection (h):

“(i) Indebtedness under the Senior Notes.”

(l) Section 7.09 is deleted in its entirety and the following is inserted in
lieu thereof:

“7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement, the Senior Note Purchase Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments or
Ordinary Dividends to the Borrower or any Guarantor or to otherwise transfer
property to the Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee
the Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.”

(m) Section 7.10(a) is deleted in its entirety and the following is inserted in
lieu thereof:

“(a) Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for any Acquisition (other than the Disclosed
Acquisition), or take any action to solicit the tender of securities or proxies
in respect thereof in order to effect any Acquisition (other than the Disclosed
Acquisition), except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

“(i) the Borrower or any Subsidiary may make any Acquisition in the event that,
as of the most recent fiscal quarter end, and on a pro forma basis as of such
date giving effect to such Acquisition (including the financing thereof), the
Consolidated Leverage Ratio is less than 2.00 to 1.00; and

“(ii)(A) from the Closing Date through the fiscal year ended December 31, 2007,
if, as of the most recent fiscal quarter end, and on a pro forma basis as of
such date giving effect to any proposed Acquisition (including the financing
thereof), the Consolidated Leverage Ratio is equal to or greater than 2.00 to
1.00, then the Borrower or any Subsidiary may nevertheless make any such
proposed Acquisition provided that the Cost of Acquisition thereof, together
with (i) the Costs of Acquisition of each other Acquisition (other than the
Disclosed Acquisition) consummated during the fiscal year in which such proposed
Acquisition is to be made and (ii) the aggregate amount of all performance-based
earnout payments expected to be payable in respect of such fiscal year, does not
exceed $300,000,000; and (B) from January 1, 2008 through the Maturity Date, if,
as of the most recent fiscal quarter end, and on a pro forma basis as of such
date giving effect to any proposed Acquisition (including the financing
thereof), the Consolidated Leverage Ratio is equal to or greater than 2.00 to
1.00, then the Borrower or any Subsidiary may nevertheless make any such
proposed Acquisition provided that the Cost of Acquisition thereof, together
with (i) the Costs of Acquisition of each other Acquisition consummated during
the fiscal year in which such proposed Acquisition is to be made and (ii) the
aggregate amount of all performance-based earnout payments expected to be
payable in respect of such fiscal year, does not exceed an amount equal to 125%
of Consolidated EBITDA for the prior fiscal year; provided that with respect to
each fiscal year in which an Acquisition is consummated in reliance on this
Section 7.10(a)(ii), the Borrower shall deliver a certification (which may be
included in the Compliance Certificate delivered concurrently with the audited
annual financial statements pursuant to Section 6.01(a)) to the Administrative
Agent demonstrating actual compliance with this Section 7.10(a)(ii);”

(n) Article VII is amended by inserting the following new Sections 7.12 and 7.13
after Section 7.11:

“7.12 Senior Notes. (a) Make any payment in respect of principal of Indebtedness
created pursuant to the Senior Note Purchase Agreement prior to the scheduled
due date thereof, unless, if after giving pro forma effect to any such payment,
the Borrower is in compliance with the financial covenants set forth in
Section 7.11, as evidenced in a Compliance Certificate delivered to the
Administrative Agent prior to the making of such prepayment.



--------------------------------------------------------------------------------

“(b) Enter into or suffer to exist any amendment or modification (i) to the
amortization schedule or prepayment provisions of the Indebtedness created under
the Senior Note Purchase Agreement or (ii) modify any of the terms or conditions
set forth in the Senior Note Purchase Agreement if such modification (A) would
materially conflict with or be materially more restrictive than the terms or
provisions of this Agreement, (B) would provide for collateral security for such
Indebtedness in excess of that provided under such agreements as of the Second
Amendment Effective Date, (C) would expand any negative pledge provision
provided for therein, or (D) would increase the maximum aggregate principal
amount of Senior Notes available to be issued under the Senior Note Purchase
Agreement.

“7.13 Terrorism Sanctions Regulations. (a) Become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(b) knowingly engage in any dealings or transactions with any such Person.”

(o) Section 8.01(e) is amended to add a new clause (iii) at the end thereof as
follows:

“(iii) there occurs any Event of Default (as defined in the Senior Note Purchase
Agreement) under the Senior Note Purchase Agreement other than an Event of
Default (as defined therein) under Section 7A(v) thereof;”

(p) The first paragraph of Section 8.03 is deleted in its entirety and the
following is inserted in lieu thereof:

“8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (including amounts received pursuant to
the Intercreditor Agreement) shall be applied by the Administrative Agent,
subject to the provisions of the Intercreditor Agreement, in the following
order:”

(q) Article IX is amended by inserting the following new Section 9.11 after
Section 9.10 :

“9.11 Collateral Agent. (a) The Administrative Agent and each Lender hereby
appoints Bank of America as collateral agent (the ‘Collateral Agent’) on its
behalf for all purposes of the Pledge Agreement, including without limitation
the purpose of holding any Pledged Interest. The Collateral Agent shall be
entitled to the same rights under and benefits of this Article IX as the
Administrative Agent, and all references in this Agreement to the Administrative
Agent as a secured party, grantee or recipient of any Pledged Interest or as a
party to the Pledge Agreement shall be deemed to refer to the Collateral Agent,
and all references to the Administrative Agent in connection with any right of
indemnification or exculpation or any right to payment of fees, costs or
expenses or other Obligations owing to it from time to time, shall be deemed to
include (without limitation) the Collateral Agent, except in each case where the
context otherwise requires. The Administrative Agent, each Lender and the L/C
issuer hereby authorize the Collateral Agent to enter into the Intercreditor
Agreement and each Lender and the L/C Issuer hereby authorize the Administrative
Agent to enter into any amendment to the Pledge Agreement necessary to reflect
the appointment of the Collateral Agent and the parity lien on the Pledged
Interests in favor of the Senior Note Holders.

“(b) The Administrative Agent, each Lender and the L/C issuer hereby irrevocably
authorize the Collateral Agent, at its option and in its discretion, to release
any Lien on any property granted to or held by the Collateral Agent under any
Loan Document (A) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit, (B) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, (C) subject to Section 10.01, if approved, authorized
or ratified in writing by the Required Lenders, or (D) in connection with any
foreclosure sale or other disposition of the Pledged Interests after the
occurrence of an Event of Default; and to subordinate any Lien on any property
granted to or held by the Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by this Agreement or any other
Loan Document.



--------------------------------------------------------------------------------

“(c) Upon request by the Collateral Agent at any time, each Lender and the L/C
Issuer will confirm in writing the Collateral Agent’s authority to release or
subordinate its interest in any of the Pledged Interests pursuant to this
Section 9.11(c).

“(d) Subject to subsection (b) above, the Collateral Agent shall (and is hereby
irrevocably authorized by the Administrative Agent, each Lender and the L/C
Issuer, to execute such documents as may be necessary to evidence the release or
subordination of the Liens granted to the Collateral Agent for the benefit of
the Administrative Agent, the Collateral Agent and Lenders and the L/C Issuer
herein or pursuant hereto upon the applicable Pledged Interest; provided that
(i) the Collateral Agent shall not be required to execute any such document on
terms which, in the Collateral Agent’s opinion, would expose the Collateral
Agent to or create any liability or entail any consequence other than the
release or subordination of such Liens without recourse or warranty and
(ii) such release or subordination shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of Borrower in respect
of) all interests retained by Borrower, including the proceeds of any sale of
the Pledged Interest, all of which shall continue to constitute part of the
Pledged Interests. In the event of any sale or transfer of any Pledged Interest,
or any foreclosure with respect to any of the Pledged Interests, the Collateral
Agent shall be authorized to deduct all expenses reasonably incurred by the
Collateral Agent from the proceeds of any such sale, transfer or foreclosure.

“(e) The Collateral Agent shall have no obligation whatsoever to any Lender, the
L/C Issuer or any other Person to assure that the Pledged Interests exist or are
owned by Borrower or any of its Subsidiaries or are cared for, protected or
insured or that the Liens granted to the Collateral Agent herein or in the
Pledge Agreement or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 9.11(e) or in the Pledge Agreement, it being understood and
agreed that in respect of the Pledged Interests, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Pledged Interests as one of the Lenders and that the Collateral Agent
shall have no duty or liability whatsoever to Lenders or the L/C Issuer.

“(f) Each Lender and the L/C Issuer hereby appoints each other Lender as the
agent for the purpose of perfecting Lenders’ and the L/C Issuer’s security
interest in assets which, in accordance with Article 9 of the UCC can be
perfected only by possession. Should any Lender or the L/C Issuer (other than
the Collateral Agent) obtain possession of any such Pledged Interests, such
Lender or the L/C Issuer shall notify the Collateral Agent thereof, and,
promptly upon the Collateral Agent’s request therefor shall deliver such Pledged
Interests to the Collateral Agent or in accordance with the Collateral Agent’s
instructions.”

(r) The first paragraph of Section 10.01 is deleted in its entirety and the
following is inserted in lieu thereof:

“10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or, in the case of the Intercreditor Agreement,
by the Administrative Agent with the written consent of the Required Lenders)
and the Borrower or the applicable Loan Party (or, in the case of the
Intercreditor Agreement, by the other parties required to be party thereto
pursuant to the terms thereof), as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(s) The existing Schedule 2.01 is deleted it in its entirety and Schedule 2.01
attached hereto as Annex I is inserted in lieu thereof.

(t) The existing Schedule 5.13 is deleted it in its entirety and Schedule 5.13
attached hereto as Annex II is inserted in lieu thereof.

(u) The existing Exhibit C is deleted in its entirety and Exhibit C attached
hereto as Annex III is inserted in lieu thereof.



--------------------------------------------------------------------------------

(v) The existing Exhibit D is deleted it in its entirety and Exhibit D attached
hereto as Annex IV is inserted in lieu thereof.

(w) The existing Exhibit G is deleted it in its entirety and Exhibit G attached
hereto as Annex V is inserted in lieu thereof.

3. Joinder of the Joining Lenders; Incremental Commitments.

(a) By its execution of this Amendment Agreement, each Joining Lender hereby
confirms and agrees that, on and after the date this Amendment Agreement becomes
effective (the “Amendment Effective Date”), it shall be and become a party to
the Credit Agreement as a Lender, and shall have all of the rights and be
obligated to perform all of the obligations of a Lender thereunder with the
Commitment applicable to such Lender identified on Schedule 2.01 attached
hereto. Each Joining Lender further (i) acknowledges that it has received a copy
of the Credit Agreement and the schedules and exhibits thereto and such other
documents and information as it has deemed appropriate to make its own credit
and legal analysis and decision to enter into this Amendment Agreement;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the L/C Issuer, any other Lender or, other than reliance
on the representations and warranties set forth herein, in the Credit Agreement
or in the other Loan Documents and the deliveries hereunder and thereunder, the
Borrower or the Guarantors, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement and the
other Loan Documents. On and after the date this Amendment Agreement becomes
effective, all references to the “Lenders” in the Credit Agreement shall be
deemed to include the Joining Lenders; and (iii) certifies that it is an
Eligible Assignee.

(b) On the Amendment Effective Date, (i) each Existing Lender that is increasing
its Revolving Credit Commitment and each Joining Lender shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Revolving Lenders, as being required in order to cause, after giving effect to
such increase and joinder and the application of such amounts to make payments
to such other relevant Existing Lenders, the outstanding Revolving Loans (and
risk participations in outstanding Swing Line Loans and L/C Advances) to be held
ratably by all Revolving Lenders in accordance with their respective Applicable
Revolving Credit Percentages as set forth on Schedule 2.01 attached hereto,
after giving effect to this Amendment Agreement, (ii) the Borrower shall be
deemed to have prepaid and reborrowed the outstanding Revolving Loans as of the
Amendment Effective Date to the extent necessary to keep the outstanding
Revolving Loans ratable with any revised Applicable Revolving Credit Percentages
arising from any nonratable increase in the Aggregate Revolving Credit
Commitments under this Amendment Agreement and the joinder of the Joining
Lenders, and (iii) the Borrower shall pay to the relevant Existing Lenders the
amounts, if any, required pursuant to Section 3.05 of the Credit Agreement as a
result of any such prepayment made pursuant to clause (ii) above.

4. Representations and Warranties. In order to induce the Administrative Agent,
the Existing Lenders and the Joining Lenders to enter into this Amendment
Agreement, the Borrower represents and warrants to the Administrative Agent, the
Existing Lenders and the Joining Lenders as follows:

(a) Before and after giving effect to this Amendment, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Amendment Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, and (B) no Default exists.

(b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01(a) of the Credit Agreement, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect;

(c) This Amendment Agreement has been duly authorized, executed and delivered by
the Borrower and each of the Guarantors and constitutes a legal, valid and
binding obligation of such parties, except as may be



--------------------------------------------------------------------------------

limited by general principles of equity or by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally.

5. Consent and Confirmation. Each of the Guarantors hereby consent to the
Borrower entering into this Amendment Agreement, each Guarantor hereby ratifies
and confirms its obligations arising under the Guaranty Agreement (including
without limitation the continuation of the Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Amendment and
the amendments contemplated hereby) and the enforceability of the Guaranty
against the Guarantor in accordance with its terms.

6. Conditions Precedent. This Amendment Agreement shall become effective upon
the Borrower delivering to the Administrative Agent the following:

(i)(A) four (4) counterparts of this Amendment Agreement duly executed by the
Borrower, the Administrative Agent, each Guarantor, each of the Joining Lenders
and the Required Lenders calculated after giving effect to the Incremental
Commitments, (B) an executed counterpart of the Intercreditor Agreement, in form
and substance satisfactory to the Administrative Agent, (C) an executed
counterpart of the Senior Note Purchase Agreement, in form and substance
satisfactory to the Administrative Agent, and (D) an executed counterpart of the
Amended and Restated Pledge Agreement in form and substance satisfactory to the
Administrative Agent and the Collateral Agent;

(ii) evidence of the existence, good standing, authority and capacity of the
Borrower to execute, deliver and perform its obligations under the Credit
Agreement as amended hereby, including, (x) a true and complete copy of
resolutions approving the transactions contemplated hereby, and (y) a
certification that the certificate of incorporation and by-laws of the Borrower
have not been amended or otherwise modified since the effective date of the
Credit Agreement or, in the alternative, attaching true and complete copies of
all amendments and modifications thereto; and

(iii) such other certificates, instruments and documents as the Administrative
Agent shall reasonably request.

7. Entire Agreement. This Amendment Agreement sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relative to such subject matter. No promise, condition, representation
or warranty, express or implied, not herein set forth shall bind any party
hereto, and no one of them has relied on any such promise, condition,
representation or warranty. Each of the parties hereto acknowledges that, except
as in this Amendment Agreement otherwise expressly stated, no representations,
warranties or commitments, express or implied, have been made by any party to
the other. None of the terms or conditions of this Amendment Agreement may be
changed, modified, waived or canceled orally or otherwise, except by writing,
signed by all the parties hereto, specifying such change, modification, waiver
or cancellation of such terms or conditions, or of any proceeding or succeeding
breach thereof.

8. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall remain in full force and
effect according to their respective terms.

9. Counterparts. This Amendment Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.

10. GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
PRINCIPLES OF CONFLICT OF LAWS. THE BORROWER HEREBY (i) SUBMITS TO THE
JURISDICTION AND VENUE OF THE STATE AND FEDERAL COURTS OF NEW YORK SITTING IN
NEW YORK COUNTY FOR THE PURPOSES OF RESOLVING DISPUTES HEREUNDER OR UNDER ANY OF
THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE A PARTY OR FOR PURPOSES OF COLLECTION
AND (ii) WAIVES TRIAL BY JURY IN CONNECTION WITH ANY SUCH LITIGATION.



--------------------------------------------------------------------------------

11. Enforceability. Should any one or more of the provisions of this Amendment
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

12. Credit Agreement. All references in any of the Loan Documents to the Credit
Agreement shall mean and include the Credit Agreement as amended hereby.

13. Successors and Assigns. This Amendment Agreement shall be binding upon and
inure to the benefit of each of the Borrower, the Lenders, the Administrative
Agent and their respective successors, assigns and legal representatives;
provided, however, that the Borrower, without the prior consent of the Lenders,
may not assign any rights, powers, duties or obligations hereunder.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their duly authorized officers, all as of the day and year
first above written.

 

Borrower:

HILB ROGAL & HOBBS COMPANY

By:

 

/s/ Carolyn Jones

Name:

  Carolyn Jones

Title:

  Senior Vice President, Treasurer and   Investor Relations         BANK OF
AMERICA, N.A., as Administrative Agent

By:

  /s/ Anne M. Zeschke

Name:

  Anne M. Zeschke                     Title:  

Assistant Vice President        